Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered December 12, 2001, convicting defendant, upon his guilty plea, of burglary in the second degree, and sentencing him to a prison term of five years, unanimously reversed, as a matter of discretion in the interest of justice, the plea vacated and the matter remitted to Supreme Court for further proceedings in accordance with this decision.
The court’s failure to advise defendant that his sentence would include a mandatory period of postrelease supervision rendered his plea not fully knowing, voluntary and intelligent, and therefore his conviction should be reversed and his plea vacated (see People v Catu, 4 NY3d 242 [2005]). Concur— Buckley, P.J., Andrias, Sullivan, Ellerin and Williams, JJ.